Citation Nr: 1244355	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing) in January 2010.  A transcript of that hearing has been associated with the claims file.  

This case was previously before the Board in March 2010 when the Board dismissed the issue of service connection for chronic obstructive pulmonary disease (COPD) as it had been withdrawn.  38 C.F.R. § 20.202.  The Board also remanded the Veteran's claims for service connection for a kidney disorder, residuals of a head injury, characterized as trauma to the right maxillary sinus and eye, and a personality disorder, as secondary to trauma to the right maxillary sinus and eye.  In August 2011, the Board denied the Veteran's claims for residuals of a head injury, characterized as trauma to the right maxillary sinus and eye, and a personality disorder, as secondary to trauma to the right maxillary sinus and eye.  The Board also remanded the claim for service connection for a kidney disorder for further development.  

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal.  These records include VA outpatient treatment reports from March 2003 to March 2007.  Supplemental statements of the case (SSOCs) were issued in April 2011 and June 2012, which addressed this additional evidence, however, as discussed below, the June 2012 SSOC was returned in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded for clarifying and corrective action from the AMC.  

In the August 2011 remand, the Board instructed the RO, via the AMC, to provide the Veteran with a VA examination and opinion for the Veteran's kidney disorder.  

An August 2011 letter informed the Veteran that the VA medical center (VAMC) had been asked to schedule him for an examination regarding his kidney disorder.  He was also informed that the VAMC would contact him with the date, time and location of the examination.  Finally, the Veteran was informed that if he failed to report without good cause his appeal may be denied.  See 38 C.F.R. § 3.655 (2012).  

A VA genitourinary examination was requested in August 2011; however, it was then cancelled in August 2011 as the incorrect jurisdiction had been requested.  Thereafter, a VA examination for kidney conditions was requested in October 2011.  A Compensation and Pension (C&P) Examination Inquiry form reflects that this examination was also cancelled in October 2011, noting that the Veteran had failed to report.  

An SSOC was issued to the Veteran in June 2012 which addressed his failure to report to the VA examination scheduled in October 2011.  It appears however, that the SSOC was not delivered to the Veteran as it had been returned to the AMC in July 2012.  In July 2012 the AMC inserted a note into the file stating "Bad Address."

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Unfortunately, another remand is required as the Veteran has the right to be furnished with a copy of all SSOCs at his latest address of record and be given 30 days to respond from the date of mailing.  38 C.F.R. §§ 19.30, 19.31, 20.302 (c) (2012).  The AMC's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  While the Board does not need to "turn up heaven and earth" to locate a claimant and it is the claimant's burden to keep VA apprised of his or her whereabouts, in light of the evidence indicating the Veteran had not received the June 2012 SSOC prior to the case having been returned to the Board, a remand is proper.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

If a correct address for the Veteran is obtained, the Veteran should also be afforded a new VA examination in compliance with the remand instructions below.  See Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative, Veterans of Foreign Wars of the United States, to inform them that the June 2012 SSOC which was sent to the Veteran was returned.  Request the representative to provide any available updated information as to the Veteran's address and contact information.  

2.  If the Veteran's representative is unable to provide accurate contact information for the Veteran, send a letter to the Veteran at his last known address, and inform him that VA was unable to send him the June 2012 SSOC, which addressed his failure to appear at a scheduled VA examination in October 2011.  Request that he reply by indicating his current location and contact information.  

Send a copy of the letter to the Veteran's representative, Veterans of Foreign Wars of the United States.  

3.  DOCUMENT ALL EFFORTS to attempt to locate the Veteran.  If the Veteran is not contacted or located, the AMC/RO must consider any newly received information or evidence and review the claims file, and conduct any additional development warranted by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  If further action is required, the AMC/RO must undertake it before further adjudication of the claims.  

4.  If the Veteran is located at a new address or there is an indication that he did not receive the notice of the scheduled October 2011 VA examination, schedule him for a new VA examination at an appropriate location, to determine the current nature and etiology of any currently diagnosed kidney disorder.  

(a).  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand. Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to the following:  (1) the Veteran's lay statements and testimony of kidney symptoms in service, kidney treatment and surgery within weeks of his separation from service in 1966 and symptoms since that time; (2) service treatment records; and (3) VA medical records, including those from 1966, in which he was treated for symptoms of hematuria and cystitis.  PLEASE NOTE, the Veteran is competent to attest to the continuity of symptoms since his active service.  

(b).  After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner is asked to answer the following:  

(i).  Does the Veteran have a current kidney disability?  If so, please specify the current diagnosis.  

(ii).  If a kidney disability is diagnosed, the examiner is then asked, given the medical and factual history as recorded in the Veteran's claims folder, to furnish an opinion with respect to whether the Veteran's currently diagnosed kidney disability:  (1) had its onset during the his period of active duty from June 1963 to June 1966; or, (2) that such disability was caused by any incident or event that occurred during such period (including as related to any characteristic manifestations of a kidney disability during service, as demonstrated by MEDICAL OR LAY evidence).  

(iii).  Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

(c).  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

(d).  DOCUMENTATION of the request for examination, the letters to the Veteran notifying him of the examination date, time and place, and documentation from the VAMC as to whether the Veteran failed to report, if applicable, including the relevant dates and points of contact, should be included in the claims file.  

5.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2012).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  The AMC/RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished an SSOC and given the opportunity to respond thereto.  

If the inability to contact or locate the Veteran is a factor in the continued denial of his claim, the SSOC must discuss the attempts made to contact or locate the Veteran and inform the Veteran and his representative that its inability to contact or locate him has rendered further processing of his claim futile.  A copy of the SSOC must be sent to the Veteran's representative.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).













